      Case: 1:19-cv-05895 Document #: 1 Filed: 09/03/19 Page 1 of 7 PageID #:1




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

TRUSTEES OF THE CHICAGO REGIONAL      )
COUNCIL OF CARPENTERS PENSION FUND,   )
TRUSTEES OF THE CHICAGO REGIONAL      )
COUNCIL OF CARPENTERS WELFARE FUND,   )
TRUSTEES OF THE CHICAGO REGIONAL      )
COUNCIL OF CARPENTERS SUPPLEMENTAL    )
RETIREMENT FUND, and TRUSTEES OF THE  )
CHICAGO REGIONAL COUNCIL OF CARPENTERS)
APPRENTICE TRAINING FUND,             )
                                      )                        CIVIL ACTION
                Plaintiffs,           )
v.                                    )
                                      )
KYLER CONSTRUCTION, INC.,             )
                                      )
                Defendants.           )

                                  COMPLAINT

       Plaintiffs, Trustees of the Chicago Regional Council of Carpenters Pension Fund,

et al., by their attorney, Nicholas E. Kasmer, complain of the Defendant, Kyler

Construction, Inc., as follows:


       1.     This action arises under Section 502 of the Employee Retirement Income

Security Act ("ERISA")(29 U.S.C. §§1132, 1145), and Section 301(a) of the Labor

Management Relations Act of 1947 ("LMRA"), as amended 29 U.S.C. § 185(a). Jurisdiction

is founded on the existence of questions arising thereunder.
      Case: 1:19-cv-05895 Document #: 1 Filed: 09/03/19 Page 2 of 7 PageID #:1




       2.     The Chicago Regional Council of Carpenters Pension Fund, the Chicago

Regional Council of Carpenters Welfare Fund, the Chicago Regional Council of

Carpenters Supplemental Retirement Fund, and the Chicago Regional Council of

Carpenters Apprentice Training Fund ("Trust Funds") receive contributions from

numerous employers pursuant to Collective Bargaining Agreements between the

employers and the Chicago Regional Council of Carpenters ("Union"), and therefore,

are multiemployer plans. (29 U.S.C. §1002). The Trust Funds are administered at 12

East Erie Street, Chicago, Illinois and venue is proper in the Northern District of Illinois.


                                          COUNT I


       3.     Plaintiffs hereby re-allege and adopt by reference as if set forth fully

herein paragraphs 1 through 2 of this complaint as paragraphs 1 through 2 of this

Count I.


       4.     The Defendant, is an employer engaged in an industry affecting

commerce entered into a Collective Bargaining Agreement whose terms require itself to

pay fringe benefits to the Trust Funds.


       5.     The Collective Bargaining Agreement also binds the Defendant, to the

provisions of the Agreement and Declarations of Trust that created the Trust Funds

("Trust Agreements").




                                             2
      Case: 1:19-cv-05895 Document #: 1 Filed: 09/03/19 Page 3 of 7 PageID #:1




      6.     The Defendant, is required to make contributions to the Trust Funds for

each hour worked by its carpenter employees at the rate and in the manner specified in

the Collective Bargaining Agreements and Trust Agreements. In addition, The

Defendant, is required to make contributions to the Trust Funds measured by the hours

worked by subcontractors that are not signatory to a Collective Bargaining Agreement

with the Union.


      7.     Pursuant to the provisions of the Trust Agreements and the Collective

Bargaining Agreements, The Defendant, is required to provide access to the records

necessary for the Trust Funds to determine whether there has been compliance with the

obligation to contribute to the Trust Funds.


      8.     The Defendant, breached the provisions of the Collective Bargaining

Agreement by failing to allow Plaintiffs to complete an audit of Defendant's books and

records for the period October 1, 2018, through the present, after demand for audit was

made upon the Defendant.


      9.     Plaintiffs have been required to employ the undersigned attorneys to

compel the audit of the Defendant’s books and records.


      10.    The Defendant, is obligated to pay the attorney and auditor fees and court

costs incurred by the Plaintiffs pursuant to the Collective Bargaining Agreements, the

Trust Agreements and/or 29 U.S.C. §1132(g)(2)(D).
                                               3
      Case: 1:19-cv-05895 Document #: 1 Filed: 09/03/19 Page 4 of 7 PageID #:1




       11.    According to the Collective Bargaining Agreement, the Trust Agreements

and/or 29 U.S.C. §1132(g), the Defendant, is obligated to pay any fringe benefit

contributions shown to be due upon completion of the audit, as well as liquidated

damages and interest.


       12.    Pursuant to 29 U.S.C. §1132(g)(2), Plaintiffs are entitled to an amount

equal to the greater of:


       (a)    double interest; or

       (b)    interest plus liquidated damages.


       WHEREFORE, Plaintiffs pray:
       A. That the Defendant, be required to provide access to its records within
          ten (10) days for the period of October 1, 2018, through the present, so
          that the audit can be completed.
       B. That the Defendant, be ordered to pay all contributions shown to be
          due upon completion of the audit.
       C. That the Defendant, be ordered to pay the attorney and auditor fees
          and costs incurred by the Plaintiffs.
       D. That the Defendant, be ordered to pay liquidated damages and
          interest.
       E. That Plaintiffs have such other and further relief as by the Court may
          be deemed just and equitable all at the Defendant’s cost.

                                        COUNT II

       13.    Plaintiffs hereby re-allege and adopt by reference as if set forth fully herein

paragraphs 1 through 2 of this complaint as paragraphs 1 through 2 of this Count I.




                                             4
      Case: 1:19-cv-05895 Document #: 1 Filed: 09/03/19 Page 5 of 7 PageID #:1




      14.    The Defendant entered into a Collective Bargaining Agreement with the

Union that binds the Defendant to the provisions of the Collective Bargaining Agreement,

and Declarations of Trust that created the Trust Funds ("Trust Agreements").


      15.    The Collective Bargaining Agreement and Trust Agreements stipulate that

the Defendant must provide access to their books and records upon request from the

Trust Funds. Access to the Defendants’ books and records are required to ensure

compliance with the Collective Bargaining Agreement, the Trust Agreements, and to

obtain information that may be used to file mechanics liens to collect unpaid

contributions and/or in anticipation of collecting unpaid contributions.


      16.    The Defendant is required to make contributions to the Trust Funds for each

hour worked by Union member employees at the rate and in the manner specified in the

Collective Bargaining Agreements and Trust Agreements.


      17.    The Defendant is required under the Collective Bargaining Agreements and

Trust Agreements to submit to the Funds documents showing hours worked by Union

members each month.


      18.    Plaintiffs were recently informed by multiple Union members that they had

been working for the Defendant with no corresponding contributions made to the Funds

on their behalf with the earliest working date being February of 2019.




                                            5
      Case: 1:19-cv-05895 Document #: 1 Filed: 09/03/19 Page 6 of 7 PageID #:1




      19.    The Plaintiffs require immediate access to the Defendants’ payroll, job

contracts, job cost records, state unemployment wage reports, W-2s, bank statements, and

accounts receivable (“Business Records”) for the period of February 1, 2019 through the

present to determine what amounts are owed for those corresponding months.


      20.    The Plaintiffs require immediate access to the Defendants’ Business

Records to obtain the requisite information to perfect mechanic liens to collect from third

parties amounts owed by the Defendants.


      21.    The Plaintiffs have requested access to the Defendants’ Business Records in

the following manner and occurrences:


                      A.   On July 26, 2019, Plaintiffs sent an initial letter by UPS

             requiring the review of the Defendants’ Business Records on a priority

             audit.

                      B.   Plaintiffs auditors attempted to reach out to the Defendant to

             schedule an appointment for document review, but the Defendant was

             unreachable each time.

                      C.   On July 31, 2019, a correspondence from the Plaintiffs’

             Counsel was sent to the Defendant regarding a need for access to the

             Defendants records.

                      D.   As of the filing of this lawsuit the Defendant has failed to

             respond to the Plaintiffs repeated attempts to review the needed records.

                                            6
      Case: 1:19-cv-05895 Document #: 1 Filed: 09/03/19 Page 7 of 7 PageID #:1




       22.    Providing access to the requested documents should occur because of 1) the

ability of the Plaintiffs to file mechanics liens on ongoing projects and protect the elgibility

and ongoing needs of its beneficiaries, 2) the likelihood of succces in obtaining the

requested documents, 3) the Defendant will not be harmed by this request as it already

has an obligation to provide such, and 4) providing access serves the public interest.


       23.    The Defendant, is obligated to pay the attorney and auditor fees and court

costs incurred by the Plaintiffs pursuant to the Collective Bargaining Agreements, the

Trust Agreements and/or 29 U.S.C. §1132(g)(2)(D).


WHEREFORE, Plaintiffs pray:

       A. That the Defendant, be required to provide Plaintiffs access to
          Defendant’s payroll, job contracts, job cost records, state unemployment
          wage reports, W-2s, bank statements, and accounts receivable
          (“Business Records”) within five (5) days for the period of February 1,
          2019 through the present.
       B. That Defendant, the Defendant, be ordered to pay the attorney and
          auditor fees and costs incurred by the Plaintiffs.
       C. That Plaintiffs have such other and further relief as this Court may be
          deemed just and equitable all at the Defendants’ cost.
                                            Respectfully Submitted,

                                            TRUSTEES OF THE CHICAGO REGIONAL
                                            COUNCIL PENSION FUND, et al.

                                                  /s/ Nicholas E. Kasmer
                                            By: ________________________
                                                  Nicholas E. Kasmer
Attorney for Plaintiffs
McGann, Ketterman & Rioux
111 East Wacker Drive, Suite 2600
Chicago, Illinois 60601

                                               7
